MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ August 10, 2005 order affirming the immigration judge’s finding that petitioner is removable as an alien smuggler under 8 U.S.C. § 1182(a)(6)(E)(i). Respondent’s motion to *675remand this petition for review to the Board of Immigration Appeals (Board) to permit the Board to reconsider its decision in light of our holding in Hernandez-Guadarrama v. Ashcroft, 394 F.3d 674 (9th Cir.2005) is granted. On remand, the parties shall be permitted to submit supplemental briefs addressing our holding in Hemandez-Guadarrama to the Board.
Petitioner’s removal is stayed pending the Board’s decision on remand.
PETITION FOR REVIEW GRANTED and REMANDED for further proceedings.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.